Argued March 30, 1936.
Appellant, Gallagher, and the plaintiff, Wright, were stockholders in Carey Refining Company, a corporation, whose entire business, apparently in failing circumstances, was transferred to Kellogg Products Company, another corporation, leaving for distribution among the Carey Company's stockholders and creditors (1) a bank deposit and (2) the cash proceeds of property received for the transferred assets. This suit was brought to determine which of the two stockholders was entitled to the funds, each stockholder claiming to be a preferred creditor under the contract pursuant to which he made loans or advancements to the corporation. The record shows the following: "Mr. Breen: It is agreed by counsel that the Chancellor shall have the right to determine the respective rights of the parties in the funds in the hands of the Integrity Trust Company and James J. Breen, Trustee, according to the law and the evidence."
The learned trial judge found the facts in accord with plaintiff's allegations and evidence; substantial corroboration of these facts was furnished by defendant's testimony. They have the approval of the court in banc. In such circumstances they must be accepted in this court. No question of law is presented for discussion.
Decree affirmed at appellant's costs. *Page 454